                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                          FORT PIERCE DIVISION
                       CASE NO. 10-14050-CR-GRAHAM

UNITED STATES OF AMERICA

                Plaintiff,
vs.

STEPHEN EMERY MOLNAR,

              Defendant.
________________________/

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     ON THE PETITION FOR VIOLATION OF SUPERVISED RELEASE

       THIS CAUSE came before the Court upon the Petition for
Violation of Supervised Release filed on August 6, 2019.
       Magistrate Judge Shaniek N. Maynard held a Evidentiary
Hearing was held on September 18, 2019 and a Report and
Recommendation was filed recommending that Defendant’s term of
supervised release be revoked. The Defendant and the Government
were afforded the opportunity to file objections to the Report
and Recommendation, however to date, none were filed. The Court
has conducted a de novo review of the entire file. Accordingly,
it is
      ORDERED AND ADJUDGED that Magistrate Judge Maynard’s Report and
Recommendation on the violations set forth in the Petition for
Violation of Supervised Release is hereby Adopted and Approved in
its entirety.
   DONE AND ORDERED in Chambers at Miami, Florida, this 4th day
of October, 2019.



                                   ____________________________
                                   DONALD L. GRAHAM
                                   UNITED STATES DISTRICT JUDGE
Copied: Fletcher Peacock, AFPD
        Carmen Linrberger, AUSA
        Robert Tango, USPO
